Filed electronically with the Securities and Exchange Commission on May21, 2012 File No. 002-91577 File No. 811-04049 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. || Post-Effective Amendment No. 67 | X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 69 | X | DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette Vice President and Secretary One Beacon Street, Boston, MA 02108 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): | X | Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485 || pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Funds, each a series of the Registrant: · DWS GNMA Fund – Class R · DWS High Income Fund — Class R and Class S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 21st day of May 2012. DWS INCOME TRUST By:/s/W. Douglas Beck W. Douglas Beck* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck* President May 21, 2012 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer May 21, 2012 /s/John W. Ballantine John W. Ballantine* Trustee May 21, 2012 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee May 21, 2012 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee May 21, 2012 /s/Keith R. Fox Keith R. Fox* Trustee May 21, 2012 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Trustee May 21, 2012 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Trustee May 21, 2012 /s/Richard J. Herring Richard J. Herring* Trustee May 21, 2012 /s/William McClayton William McClayton* Trustee May 21, 2012 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee May 21, 2012 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee May 21, 2012 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee May 21, 2012 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee May 21, 2012 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 58 to the Registration Statement as filed on July 20, 2011; and as filed on January 28, 2009 in Post Effective Amendment No. 44 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
